J-S50042-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

IN THE INTEREST OF: B.H., A MINOR         :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                                          :
                                          :
APPEAL OF: B.H., A MINOR                  :     No. 3272 EDA 2019

         Appeal from the Dispositional Order Entered October 17, 2019
             in the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-JV-0000255-2019

BEFORE:      BENDER, P.J.E., SHOGAN, J. and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                          FILED: MAY 14, 2021

       Appellant, B.H., appeals from the dispositional order1 entered on

October 17, 2019, following his adjudication of delinquency for robbery,

conspiracy, simple assault, and criminal attempt.2 Upon review, we affirm.

       We provide the following background.      On December 11, 2018, a

group of teenagers assaulted Edward Holt while attempting to steal his cell

phone on the Philadelphia subway. Three months later, police arrested

Appellant in connection with the incident. Following a detention/shelter-care

hearing pursuant to the Juvenile Act, 42 Pa.C.S. §§ 6301–6375, the juvenile

court placed Appellant on in-home detention with GPS monitoring.            The

Commonwealth filed a juvenile petition, which it later amended, averring




1  We have corrected the caption to reflect that the appeal is from the
dispositional order.

2   18 Pa.C.S. §§ 3701(A)(1)(iv), 903, 2701(A), and 901(a), respectively.



*Retired Senior Judge assigned to the Superior Court.
J-S50042-20


that Appellant engaged in the aforementioned delinquent acts, as well as

aggravated assault and recklessly endangering another person (“REAP”).3

        At the adjudicatory hearing on September 23, 2019, Holt was the

Commonwealth’s sole witness.      Holt described sitting in a window seat on

the subway going northbound along the Broad Street line around 2:30 p.m.

on December 11, 2018.        N.T., 9/23/19, at 5.   He was leaning his head

against the window while playing a game on his cell phone. Id. at 6–7.

Suddenly, five male individuals approached Holt from the aisle of the subway

and started punching Holt in his head with closed fists. Id. at 7–8.   Holt

estimated that he experienced “a barrage of about 10 punches” around the

left side of his face, jaw, and top of his head. Id. Holt heard someone yell

“grab his cell phone.” Id. at 7.   While Holt clutched his phone tightly,

multiple people tried to grab the phone but were unsuccessful. Id. As Holt

got to his feet, the subway doors opened and all the individuals except one

ran out of the subway.4 Id. at 7–8. Holt exited the subway at a subsequent

stop and reported the incident to subway personnel. Id. at 8. He ultimately

went to the hospital, where he underwent a CAT scan and x-ray. Id. at 9.



3   18 Pa.C.S. §§ 2702(A)(1) and 2705, respectively.

4  Although Holt did not describe what happened to the one remaining
individual, video evidence discussed infra showed that this individual
ultimately exited the train at that stop as well. The juvenile court later
determined this individual was Appellant.




                                      -2-
J-S50042-20


During the incident, Holt sustained a broken pinky finger, multiple welts on

his head, and a bruise on his right calf. Id. at 9–10.

      While Holt was on the witness stand, the Commonwealth played two

video clips, identified as Exhibit C-1, from the subway surveillance camera of

the car where Holt was sitting at the time of the incident. N.T., 9/23/19, at

10–12; Exhibit C-1, N.T., 9/23/19, at 10. The first clip was approximately

two minutes long. N.T., 9/23/19, at 12. It shows the time leading up to the

attack, the attack itself, and the aftermath.   See id. at Exhibit C-1.   Holt

identified himself and stated that the video was a fair and accurate

representation of the subway and incident that day. Id. at 11.   Holt

identified the second clip as showing the car from the reverse angle, putting

him out of frame. Id. at 12. The second clip shows a close-up facial view of

one of the teenagers in the group.5          See id. at Exhibit C-1.       The

Commonwealth did not ask Holt to narrate the video or identify his

attackers.   See id. at 11–12.   At the juvenile court’s request, both video

clips were played a second time. Id. at 13.       The videos were admitted

without objection from Appellant. Id. at 14.

      Following the close of the Commonwealth’s case, Appellant moved for

a judgment of acquittal.     N.T., 9/23/19, at 14.       He argued there was

insufficient evidence to establish a risk of serious bodily injury to Holt. Id.

5 The juvenile court later determined this individual was Appellant.      N.T.,
9/23/19, at 24–25.




                                     -3-
J-S50042-20


at 14–15. The juvenile court agreed and dismissed the aggravated assault

and REAP charges. Id. at 17.   Relevant to this appeal, Appellant also

argued that he was merely present at the scene and did not participate in

the attack. Id. at 15. The juvenile court denied his motion for acquittal on

this basis.

      Appellant did not present any evidence in his defense. The juvenile

court watched the first video clip a third time and determined Appellant was

not merely present at the scene, but there was “a sufficient web of

evidence” that showed Appellant conspired with the others to attack and rob

Holt and was an accomplice to the crimes. N.T., 9/23/19, at 25. According

to the juvenile court, the video showed Appellant “scoping out” and

“confront[ing] the victim.” Id.   Further, the juvenile court found that

Appellant required rehabilitation, treatment, and supervision. Id. at 27.

Accordingly, the juvenile court adjudicated Appellant delinquent on the

remaining charges. Id. The court noted Appellant had three other open and

deferred delinquency cases. The juvenile court ordered the probation officer

to conduct a home and school investigation and scheduled the matter for a

dispositional hearing on October 9, 2019. Id. at 26–28. It issued an order

to    this    effect   following    the      hearing.     See    generally

Adjudicatory/Dispositional Order, 9/23/19.

      On October 3, 2019, Appellant filed a Motion for Extraordinary Relief,

again arguing that he was merely present on the subway and that



                                    -4-
J-S50042-20


insufficient evidence existed to establish an agreement with the attackers.

Appellant noted that Holt did not identify him or describe what Appellant was

doing during the incident, and he averred that the case rested on the

juvenile court’s interpretation of his movements on the subway depicted on

the video. Motion for Extraordinary Relief, 10/3/2019, at ¶¶ 18, 26–29.

      The dispositional hearing, which had been rescheduled from its original

date, occurred on October 17, 2019. During the hearing, the juvenile court

referenced Appellant’s Motion for Extraordinary Relief and stated it denied

the motion. N.T., 10/17/19, at 6. It also ordered Appellant to be placed in

a   residential   facility   at   Mitchell   Residential   Program–St.   Gabriel’s.6

Dispositional Hearing Order, 10/17/19, at 1.

      Fourteen days after entry of the October 17, 2019 dispositional order,

Appellant filed a second motion, which he also entitled, Motion for

Extraordinary Relief. This time, he sought to attend his home school rather




6 The Honorable Richard J. Gordon presided over Appellant’s adjudicatory
hearing and the first portion of Appellant’s October 17, 2019 dispositional
hearing. Midway through the hearing, Judge Gordon transferred the matter
to the Honorable Robert J. Rebstock, who was overseeing Appellant’s other
delinquency cases. The certified record does not contain the transcript of
the second portion of the dispositional hearing in front of Judge Rebstock,
but following the hearing, Judge Rebstock signed the October 17, 2019 order
imposing Appellant’s disposition.




                                         -5-
J-S50042-20


than the school at the residential facility where he was placed. Motion for

Extraordinary Relief, 10/31/19.7

      Appellant filed a notice of appeal on November 15, 2019, from the

October 17, 2019 dispositional order. Both Appellant and the juvenile court

complied with Pennsylvania Rule of Appellate Procedure 1925.

      Appellant presents one issue on appeal:

      Whether the adjudications for conspiracy, robbery[,] and related
      offenses violated state law and due process rights because the
      evidence was legally insufficient to establish beyond a
      reasonable doubt that this juvenile was present, and agreed with
      and intentionally aided others to commit a crime.

Appellant’s Brief at 3 (unnecessary capitalization omitted).

      Before we address the merits of Appellant’s issue, we must determine

whether Appellant’s appeal is properly before this Court.      On January 8,

2020, this Court directed Appellant to show cause why this Court should not

quash this appeal as interlocutory, pointing to the Adjudicatory/Dispositional

Hearing Order entered on September 23, 2019, and the lack of indication on

the docket that the juvenile court had resolved the October 3, 2019 post-

dispositional motion. Appellant filed a response. On January 21, 2020, this

Court discharged the rule to show cause and referred the issue to this panel.


7 Because the record does not contain the transcript from the second portion
of Appellant’s dispositional hearing, it is not clear whether the October 31,
2019 motion sought reconsideration of the disposition relating to education
or was a new request to modify the disposition. The record does not
indicate the outcome of the motion.




                                     -6-
J-S50042-20


      Upon review, we agree with Appellant that he timely filed his appeal

from a final order.    “In juvenile proceedings, the final order from which a

direct appeal may be taken is the order of disposition, entered after the

juvenile is adjudicated delinquent.” Commonwealth v. S.F., 912 A.2d 887,

889 (Pa. Super. 2006) (unnecessary capitalization omitted).      Although the

September 23, 2019 order is entitled Adjudicatory/Dispositional Hearing

Order, the contents of the order, the juvenile court’s statements at the

September 23, 2019 hearing, and the court’s scheduling of a dispositional

hearing indicate that the September 23, 2019 order was not a final order.

See Adjudicatory/Dispositional Hearing Order, 9/23/19, at 1; N.T., 9/23/19,

at 28. Instead, the October 17, 2019 order constituted the final appealable

order because it addressed Appellant’s disposition, including ordering

Appellant to be placed in a residential facility.

      Moreover, Appellant’s two motions for extraordinary relief did not

affect the timeliness of the notice of appeal or appealability of the October

17, 2019 dispositional order.     In juvenile court, post-dispositional motions

are optional, but if they are filed, they must be filed within ten days of the

dispositional order.   Pa.R.J.C.P. 620(A)(1), (B)(1).    The October 3, 2019

motion for extraordinary relief was not a post-dispositional motion because it

had been filed prior to the disposition and was denied at the dispositional

hearing. To the extent Appellant intended the October 31, 2019 motion to

operate as a post-dispositional motion, it was untimely filed.      “If a post-



                                       -7-
J-S50042-20


dispositional motion is not timely filed, a notice of appeal shall be filed within

thirty days of the date of entry of the dispositional order.” Pa.R.J.C.P.

620(B)(3).   Appellant’s notice of appeal was filed within thirty days of the

October 17, 2019 order, rendering the filing of the appeal timely.

      To the extent Appellant intended the October 31, 2019 motion to

operate as a motion for modification pursuant to Pa.R.J.C.P. 610, the

pending motion did not affect the finality of the dispositional order.

Juveniles may seek to modify their disposition outside of the post-

dispositional timeframe. See Note to Pa.R.J.C.P. 610 (“The juvenile may file

a motion requesting a hearing when there is a need for change in treatment

or services.”). Although a final order generally disposes of all issues and all

parties, see Pa.R.A.P. 341(b)(1), the disposition in juvenile-delinquency

matters is subject to further review, and future proceedings are always

contemplated.     See In re M.D., 839 A.2d 1116, 1119–1120 (Pa. Super.

2003) (observing that the disposition “is subject to frequent, mandatory

review by the [juvenile] court”); see also In re C.R., 113 A.3d 328, 333

(Pa. Super. 2015) (determining juvenile’s filing of an “appeal would not

divest the juvenile court of its reviewing authority, as it is required to

continually evaluate events and circumstances that occur after the original

disposition”).   Furthermore, Appellant sought to modify one aspect of his

disposition, which is unrelated to the issue he presents on appeal related to




                                      -8-
J-S50042-20


his adjudication.   Accordingly, Appellant filed a timely appeal from a final

dispositional order, and the appeal is properly before us.

      We turn now to Appellant’s challenge to the sufficiency of the

evidence. The same standard of review applies when reviewing a challenge

to the sufficiency of the evidence supporting a juvenile adjudication as in a

challenge to the sufficiency of the evidence in an adult criminal case.   In

Interest of J.B., 189 A.3d 390, 414 (Pa. 2018).          “Because evidentiary

sufficiency is a pure question of law, our standard of review is de novo and

our scope of review is plenary.” Id. at 414 n.24 (citation omitted).

             When a juvenile is charged with an act that would
      constitute a crime if committed by an adult, the Commonwealth
      must establish the elements of the crime by proof beyond a
      reasonable doubt.       When considering a challenge to the
      sufficiency of the evidence following an adjudication of
      delinquency, we must review the entire record and view the
      evidence in the light most favorable to the Commonwealth.

             In determining whether the Commonwealth presented
      sufficient evidence to meet its burden of proof, the test to be
      applied is whether, viewing the evidence in the light most
      favorable to the Commonwealth and drawing all reasonable
      inferences therefrom, there is sufficient evidence to find every
      element of the crime charged. The Commonwealth may sustain
      its burden of proving every element of the crime beyond a
      reasonable doubt by wholly circumstantial evidence.

            The facts and circumstances established by the
      Commonwealth need not be absolutely incompatible with a
      defendant’s innocence. Questions of doubt are for the hearing
      judge, unless the evidence is so weak that, as a matter of law,
      no probability of fact can be drawn from the combined
      circumstances established by the Commonwealth.




                                     -9-
J-S50042-20


In re V.C., 66 A.3d 341, 348–349 (Pa. Super. 2013) (citation and quotation

marks omitted). “The finder of fact is free to believe some, all, or none of

the evidence presented.”   In Interest of J.G., 145 A.3d 1179, 1188 (Pa.

Super. 2016).

     There are two aspects to Appellant’s sufficiency challenge.       First,

Appellant argues that the Commonwealth failed to prove Appellant’s identity

as one of the five teenagers on the subway. Appellant points out that Holt,

the Commonwealth’s sole witness, neither identified Appellant as one of the

five teenagers on the video nor made an in-court identification. Appellant’s

Brief at 11–13.

     To adjudicate a juvenile delinquent, the Commonwealth must prove

beyond a reasonable doubt the identity of the accused juvenile as the person

who committed the delinquent act. In re K.A.T., Jr., 69 A.3d 691, 696 (Pa.

Super. 2013). The two cases relied upon by Appellant, Commonwealth v.

Crews, 260 A.2d 771 (Pa. 1970), and Commonwealth v. Grahame, 482
A.2d 255 (1984), are inapposite.    Neither Crews nor Grahame involved

video evidence of the acts as they unfolded, as herein. In the instant case,

the Commonwealth relied upon surveillance video that was admitted without

objection. One video clip depicted the attack. Another provided a clear view

of one perpetrator’s face. After viewing the video and observing Appellant in

court, the juvenile court determined the perpetrator in full view was

Appellant. It was within the province of the juvenile court as the factfinder



                                   - 10 -
J-S50042-20


to do so.   See Commonwealth v. Childs, 63 A.3d 323, 327 (Pa. Super.

2013) (holding factfinder may “draw its own conclusions” as to defendant’s

identity after viewing surveillance video); accord Commonwealth v.

Palmer, 192 A.3d 85, 101 (Pa. Super. 2018) (“The jury itself watched the

videos, and was free to reach a different conclusion if it disagreed with

[police detective’s] conclusion that it was [the defendant] depicted on the

video at specific moments in the footage.”).         Accordingly, Appellant’s

argument that the Commonwealth did not prove Appellant’s identity beyond

a reasonable doubt fails.

      We turn now to Appellant’s second argument, which he poses as an

alternative to his first. Appellant’s Brief at 14–18. Appellant posits that the

Commonwealth failed to establish sufficient evidence that he was an

accomplice of, or conspired with, the other four teenagers on the subway.

He does not contest the sufficiency of evidence demonstrating that the

attack on Holt constituted a robbery, simple assault, and attempted theft by

unlawful taking.   Instead, Appellant argues he was merely present at the

time of the attack, and the Commonwealth failed to prove he intentionally

entered into a conspiratorial agreement to commit criminal activity or

intentionally aided or promoted criminal activity. Id.

      Appellant claims the juvenile court’s conclusion that Appellant acted as

the “look out” is “speculative” and “conjecture based on small ambiguous

bodily movements.” Appellant’s Brief at 14. According to Appellant, even if



                                    - 11 -
J-S50042-20


one could infer from the video that Appellant conspired with, or was an

accomplice of, the other four teenagers, the video “certainly also supports

the opposite inference of innocent non-participation in the criminal activity of

the assailants.” Id. at 17. He suggests, relying on Interest of J.B., 189
A.3d 390, “Where a party on whom rests the burden of proof in either a

criminal or   civil   case   offers   evidence   consistent with two   opposing

propositions, he proves neither.” Id. at 412.

      The Crimes Code defines conspiracy as follows.

      (a) Definition of conspiracy.-- A person is guilty of conspiracy
      with another person or persons to commit a crime if with the
      intent of promoting or facilitating its commission he:

            (1) agrees with such other person or persons that
            they or one or more of them will engage in conduct
            which constitutes such crime or an attempt or
            solicitation to commit such crime; or

            (2) agrees to aid such other person or persons in the
            planning or commission of such crime or of an
            attempt or solicitation to commit such crime.

18 Pa.C.S. § 903(a).

            To convict a defendant of conspiracy, the trier of fact must
      find that: (1) the defendant intended to commit or aid in the
      commission of the criminal act; (2) the defendant entered into
      an agreement with another … to engage in the crime; and (3)
      the defendant or one or more of the other co-conspirators
      committed an overt act in furtherance of the agreed upon crime.
      18 Pa.[C.S.] § 903. The essence of a criminal conspiracy, which
      is what distinguishes this crime from accomplice liability, is the
      agreement made between the co-conspirators.

           Mere association with the perpetrators, mere presence at
      the scene, or mere knowledge of the crime is insufficient to



                                       - 12 -
J-S50042-20


        establish that a defendant was part of a conspiratorial
        agreement to commit the crime. There needs to be some
        additional proof that the defendant intended to commit the crime
        along with his co-conspirator. Direct evidence of the defendant’s
        criminal intent or the conspiratorial agreement, however, is
        rarely available. Consequently, the defendant’s intent as well as
        the agreement is almost always proven through circumstantial
        evidence, such as by the relations, conduct or circumstances of
        the parties or overt acts on the part of the co-conspirators.
        Once the trier of fact finds that there was an agreement and the
        defendant intentionally entered into the agreement, that
        defendant may be liable for the overt acts committed in
        furtherance of the conspiracy regardless of which co-conspirator
        committed the act.

Commonwealth v. Dunkins, 229 A.3d 622, 632 (Pa. Super. 2020). While

a piece of circumstantial evidence may be insufficient on its own, when

viewed together with other evidence and in context, circumstances “may

furnish a web of evidence linking an accused to an alleged conspiracy

beyond a reasonable doubt.”       Commonwealth v. Carter, 416 A.2d 523,

524 (Pa. Super. 1979).

        The Commonwealth also sought to adjudicate Appellant delinquent

under a theory of accomplice liability. N.T., 9/23/19, at 22–23. “Accomplice

liability does not create a new or separate crime; it merely provides a basis

of liability for a crime committed by another person.” Commonwealth v.

Gross, 101 A.3d 28, 35 (Pa. 2014) (citing 18 Pa.C.S. § 306).            Unlike the

crime of conspiracy, no agreement is required for accomplice liability, only

aid. Commonwealth v. Adams, 39 A.3d 310, 324 (Pa. Super. 2012). “In

order    to   sustain   a   conviction    based   on   accomplice   liability,   the




                                         - 13 -
J-S50042-20


Commonwealth must demonstrate that an individual acted with the intent of

promoting or facilitating the commission of an offense and agrees, aids, or

attempts to aid such other person in either planning or committing that

offense.” Commonwealth v. Le, 208 A.3d 960, 969 (Pa. 2019).

      “As with conspiracy, a shared criminal intent between the principal and

his accomplice may be inferred from a defendant’s words or conduct or from

the attendant circumstances.” Id.   However, “a person cannot be an

accomplice simply based on evidence that he knew about the crime or was

present at the crime scene. There must be some additional evidence that

the person intended to aid in the commission of the underlying crime, and

then aided or attempted to aid.” Commonwealth v. Rega, 933 A.2d 997,

1015 (Pa. 2007).

      With that legal background in mind, we turn to the factual findings and

the analysis offered by the juvenile court to support the adjudication. Based

on its review of the video, the juvenile court found that Appellant:

      observed [Holt] on his phone, went to the other defendants[,]
      and they looked over at [Holt]. [Appellant] walks up multiple
      times and keeps looking back at [Holt]. [Appellant] walks back
      over to [Holt], makes an observation of the area[,] and steps
      aside as the other males approach and attack [Holt]. [Appellant]
      walked past empty seats to purposely stand next to [Holt].
      [Appellant] then moves into a position to block [Holt] from
      leaving the scene. When [Holt] attempted to repel the attack,
      [Appellant] was the first to stand in his way.

Juvenile Court Opinion, 2/13/20, at 2 (citations omitted).




                                    - 14 -
J-S50042-20


       Based upon this evidence, the juvenile court concluded the following

regarding conspiracy.

       [Appellant] was not merely present. [Appellant] can clearly be
       seen scoping the victim, coordinating the efforts of his co-
       conspirators, moving back into position to block [Holt’s] possible
       escape route, moving aside to allow the group to attack [Holt],
       and confronting [Holt].   Viewing all the facts and evidence
       presented at [the adjudicatory hearing], it is obvious to this
       court that the web of evidence is sufficient to sustain a
       conviction.
Id. at 6 (citations and quotation marks omitted).       Likewise, the juvenile

court determined there was sufficient evidence to support Appellant’s liability

as an accomplice because “[t]he video evidence clearly showed [Appellant]

promoting, participating in the planning, and staging of the crime.” Id. at

7–8.

       Our review of the video confirms it supports the juvenile court’s

conclusions. In the first clip of the video, Holt is sitting in a seat with his

head against the window, looking down at his phone. A group of teenagers

are standing in the aisle slightly behind Holt’s seat. One of the teenagers,

who has a black hood pulled up and later punches Holt, stands in the aisle in

front of Holt before walking back to the group.      Next, Appellant emerges

from the group and walks up the aisle in front of Holt, who is still engrossed

in his phone.     While standing in the aisle with his hand on the pole

connected to the seat in front of Holt, Appellant looks over at Holt.




                                     - 15 -
J-S50042-20


Appellant walks back up the aisle, rejoins the group, and appears to be

talking to the group.

      Appellant returns to the aisle near Holt’s seat. He puts his hands on

the same pole as before as well as the pole immediately across the aisle and

he again looks at Holt.    Another of the teenagers, who has his navy hood

pulled up, moves forward to stand between Appellant and the pole

connected to the seat in front of Holt. The group appears to have the aisle

around Holt’s seat blocked.     Suddenly, several of the teenagers, including

the two wearing the black and navy hoods, swarm Holt and punch him in the

head, attempt to grab his phone, and punch Holt several more times.

Appellant remains in the aisle and does not touch Holt. When Holt rises to

his feet, most of the group scatters and runs off the train, but Appellant

lingers in the aisle while looking directly at Holt.   Appellant then exits the

train with a smile on his face and claps his hands as he steps off the train.

      Viewing the video “in the light most favorable to the Commonwealth”

and “draw[ing] all reasonable inferences therefrom,” as we must, “there is

sufficient evidence to find every element of the crime charged.” In re V.C.,
66 A.3d at 348–349.       That the evidence is circumstantial and rests on an

interpretation of Appellant’s movements does not render the juvenile court’s

conclusions speculation or conjecture. In context with the actions of other

members of the group and the timing, we agree with the juvenile court that

Appellant’s movements are not ambiguous.          The video shows Appellant



                                     - 16 -
J-S50042-20


interacting with the group before and during the attack. Appellant, several

times before the assault, moves away from the group to stand by Holt, looks

at Holt, and re-joins the group.      Other members of the group engage in

similar behavior, and one of the attackers stands very close to Appellant

while Appellant has the aisle blocked immediately before the attack.

Appellant’s movements between Holt and the group and his observation of

Holt reasonably appear to be scoping and planning, particularly because the

attack occurs immediately thereafter.      After the attack, Appellant lingers

while looking directly at Holt, reasonably indicating that he was blocking Holt

from following the attackers.   Furthermore, his facial expression and hand

clapping shows he was pleased by the attack.         See Commonwealth v.

Wallace, 244 A.3d 1261, 1274 (Pa. Super. 2021) (noting proof of acts and

circumstances subsequent to the crime may be relevant to prove the

conspiracy).   Therefore, we disagree with Appellant’s argument that the

evidence showed he was merely present at the scene. Instead, the evidence

shows Appellant agreed to rob and assault Holt, and he aided the group in

doing so.

      Because the Commonwealth introduced sufficient evidence to support

Appellant’s adjudication of delinquency based upon all elements of the

charged crimes, we affirm the dispositional order.

      Dispositional order affirmed.




                                      - 17 -
J-S50042-20


      Judge Strassburger did not participate in the consideration or decision

of this case.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary


Date: 5/14/21




                                   - 18 -